UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MABEL WRIGHT,
Petitioner,

v.
                                                                      No. 96-2762
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A-71-795-125)

Submitted: June 24, 1997

Decided: July 21, 1997

Before WILLIAMS and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioner. Frank W. Hunger, Assistant Attorney General,
Charles E. Pazar, Senior Litigation Counsel, Margaret Perry, Office
of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mabel Wright petitions for review of a final order of the Board of
Immigration Appeals (Board) denying her application for asylum and
withholding of deportation, but granting her voluntary departure.
Because substantial evidence supports the Board's decision, we deny
the petition.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. 8 U.S.C.
§ 1158(a) (1994). The Act defines a refugee as a person unwilling or
unable to return to her native country "because of persecution or a
well-founded fear of persecution on account of race, religion, nation-
ality, membership in a particular social group, or political opinion."
8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 948 F.2d 962, 969 (5th Cir.
1991)).

                    2
We must uphold the Board's determination that Wright is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all possible def-
erence. See Huaman-Cornelio, 979 F.2d at 999. The decision may be
"reversed only if the evidence presented by [Wright] was such that a
reasonable factfinder would have to conclude that the requisite fear
of persecution existed." INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Wright, who overstayed a tourist visa in September 1991, disagrees
with the Board's finding that she does not qualify for asylum based
upon her identity as a minority Creole and due to her political opinion
and that imputed to her through the activities of her grandmother and
brother. Our review reveals, however, that substantial evidence sup-
ports the Board's finding that Wright did not satisfy her statutory bur-
den.

Evidence established that Wright, a native and citizen of Sierra
Leone, is a member of the Creole tribe, an ethnic minority subjected
to economic and educational discrimination. From the 1970's to 1985,
Wright's grandmother headed the women's branch of the controlling
party, the All People's Congress (APC), and was a prominent sup-
porter of Creole candidates and Creole rights. As a college student,
Wright attended weekly APC-sponsored student meetings.

In the late 1980's, Wright and her brother began working actively
for reform of the APC party. Both campaigned publicly for APC
reform candidate Ativa Betts, a Creole running for the position of
cabinet minister. Betts was defeated in May 1987, and eventually left
the country. In July 1987, Wright's brother disappeared. In January
1989, Wright participated in anti-government student demonstrations
at her college in Freetown to protest the APC's one party policy, con-
ditions on campus, and the economic state of the nation. Wright was
arrested during one of the demonstrations and was held in detention
without communication with her family for a day and a half. More
than eight months later, Wright obtained a visa and came to the
United States.

Wright maintains that she has a well-founded fear of persecution
in Sierra Leone because of her Creole ethnicity and due to her politi-

                    3
cal opinion, both the political opinion attributed to her because of her
relationship to her grandmother and brother and the political opinion
manifested in her own political activities. She also contends that her
arrest and detention constitute past persecution within the meaning of
the Act.

We find, however, that substantial evidence supports the finding of
the IJ, adopted by the Board, that Wright did not meet her statutory
burden. First, Wright's claim that she has a well-founded fear of per-
secution in Sierra Leone based upon her status as a minority Creole
is without merit because there is no evidence in the record that Cre-
oles suffer persecution in Sierra Leone. The State Department materi-
als in the record specifically state that there is very little ethnically-
related violence in Sierra Leone, and does not mention violence
against Creoles. Although Wright provided evidence concerning eco-
nomic discrimination against Creoles in her country, this type of dis-
crimination, however unfortunate, does not amount to persecution
within the meaning of the Immigration and Nationality Act. See
Nyonzele v. INS, 83 F.3d 975, 983 (8th Cir. 1996); Prasad v. INS, 47
F.3d 336, 340 (9th Cir. 1995).

Second, substantial evidence supports the IJ's conclusion that
Wright does not have a well-founded fear of persecution due to her
political opinion. While there is no question that Wright's grand-
mother, who is deceased, occupied an important position in the now
deposed APC, there is no evidence that Wright is currently in danger
because of that relationship. The State Department report states that
the government is tolerant of former APC members and other political
rivals. Only a few high-level APC cabinet members have been singled
out and placed under house arrest for investigation of official corrup-
tion. While Wright claims that the NRPC's amnesty policy is a ruse
to flush out political enemies, she presents no concrete facts or evi-
dence to support this claim. In addition, Wright's arrest and brief
detention more than eight months prior to her departure occurred in
the context of her participation in student demonstrations against the
APC government. Considering her public efforts to reform the APC,
it is doubtful Wright would be singled out by the NRPC and identified
as a hard line APC supporter like her grandmother.

Nor does the disappearance of Wright's brother compel a finding
that Wright has a well-founded fear of persecution. There is no evi-

                     4
dence in the record as to the fate of the brother or the actual reasons
for his disappearance. Moreover, even if her brother had been mur-
dered by the APC government because of his advocacy for party
reform and Creole rights, the APC is no longer in power. And signifi-
cantly, Wright remained in her country for over two years after her
brother's disappearance. No evidence suggests that her arrest in the
context of student demonstrations was in any way connected to her
brother's still unknown fate.

Finally, Wright's arrest during an anti-government student demon-
stration and subsequent detention by police for a day and a half does
not qualify as persecution. Wright suffered no physical abuse during
this isolated incident, which evidently occurred in the context of a
civil disturbance and did not appear to have any connection to the
activities of Wright's brother or grandmother years earlier.

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430. As
Wright has not established entitlement to asylum, she cannot meet the
higher standard for withholding of deportation.

We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

PETITION DENIED

                    5